DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Maintained rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 27, 28 and 32-35 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation 

Nature of the invention and Breadth of the claims: 
The claims are directed to a method of treating ACLF comprising administering to a patient in need thereof an injectable formulation comprising TMZ wherein the formulation comprises a burst release phase and sustained release phase with a specific release profile.  ACLF is a syndrome characterized by acute decompensation of a chronic liver disease associated with organ failure.

State of the prior art and level of predictability in the art: 
Examiner is relying on Hernaez et al (Gut, 2017, 66, 541-553) for description of state of the art with regards to ACLF and treatment thereof.  
Hernaez teaches that ACLF has varying definitions and there is still a question as to what exactly is encompassed by ACLF.  On page 541, last paragraph Hernaez et al teach that World Gastroenterology Organization has recently provided suggestion on how to improve the operational definition of ACLF but its validity remains to be determined.  Since the definition of ACLF is unclear, the scope of subject population within the instant claims is unclear.
With regards to treating ACLF, Hernaez teaches: 
“Currently, there is no specific effective treatment available for patients with ACLF, and therefore treatment is based on organ support and treatment of associated complication” (page 549, column 2).
With regards to spesific therapies, Hernaez teaches: Liver transplantation and Liver support systems.  The subject of pharmacological intevention I sdiscussed in the section titled “Future perspectives” (page 551, first column).  The first sentence of that section reads:  “Considering that there is currently no specific treatment for the management of ACLF, resarch 
Based on the teaching of Hernaez, Examiner concludes that at the time of filing, there was no effective treatment for ACLF.

Amount of direction provided by the inventor and existence of working examples: 
Specification provides no working examples.  
Although, the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), lack of a working example is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.  Given that there is no known effective of ACLF, the claims are directed to an unpredictable and undeveloped art. 

Relative skill of those in the art and quantity of experimentation needed to make or use the invention: 
Although the relative level of skill in the art is high, one of ordinary skill would not be able to treat ACLF according to the claimed method without engaging in undue experimentation. Art clearly teaches that currently there is no treatment for ACLF.  Since no treatment exists it is highly unpredictable whether the instantly claimed TMZ administration would result in treatment of ACLF.  The amount of experimentation that is required to make or use the instantly claimed invention is huge.  Given that no examples of formulation or treatment method is provided in the specification, the practitioner would have to design, make, test, perform in vitro, in vivo assays, animal tests and clinical trials.  The amount of work to be performed is immense and would require multiple teams of scientists to bring to life; and yet, the outcome is unpredictable because treatment of ACLF is unpredictable.


Reply to applicant’s remarks
Applicants have traversed the rejection of record in the reply filed on 11/16/21.  In the reply applicants have argued that even though there is no FDA approved medication to treat ACLF, it does not necessarily lead one to conclude that a new method, albeit not being FDA approved, would not be enabled.  Applicants point Yu et al (US 2016/0354566) for a teaching that TMZ can help improve liver function of a liver failure patient.  In view of the teaching of Yu applicants argue that TMZ would improve liver function of a patient suffering from ACLF and would thereby “treat” ACLF in said patient.
The arguments presented have been carefully considered and found to be unconvincing in overcoming the rejection of record for the following reasons:
Instant claims are directed to a method of treating ACLF, not a method of improving liver function in a subject with ACLF.  While specification does not provide an explicit definition of the term “treating” one skilled in the art would look to paragraph [0100] of the specification which states: “The present invention provides a therapeutic approach for treating liver diseases, so as to slow or reverse the patient’s progression to liver failure.”  In view of the above definition, treatment is not defined in terms of improving liver function, but rather in terms of slowing or reversing progression to liver failure.  There is no data in the specification that indicates that progression of ACLF can be reversed or delayed via administration of TMZ.  As argued in the rejection of record, the state of the art with regards to ACLF is that there is no treatment for ACLF.  Without experimental data supporting applicant’s claim to the efficacy of TMZ in .

Conclusion
Claims 27, 28 and 32-35 are pending
Claims 27-28 and 32-35 are rejected
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.